Citation Nr: 1800255	
Decision Date: 01/04/18    Archive Date: 01/19/18

DOCKET NO.  13-30 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an acquired psychiatric disorder, to include posttraumatic stress disorder. 


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel

INTRODUCTION

The Veteran served on active duty from April 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

In July 2017, a videoconference hearing was held before the undersigned Veterans Law Judge. The record was held open for 60 days for the submission of VA records and the representative indicated they would waive RO jurisdiction. Additional evidence was added in August 2017. 

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed. 


FINDING OF FACT

The Veteran served in Vietnam and was awarded the Combat Infantryman Badge; the evidence is at least in equipoise as to whether he meets the applicable criteria for a diagnosis of posttraumatic stress disorder. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, posttraumatic stress disorder was incurred during active service. 38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

Analysis

In September 2012, VA denied entitlement to service connection for posttraumatic stress disorder. The Veteran disagreed and perfected this appeal. The issue has been rephrased to reflect consideration of any acquired psychiatric disorder. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303. 

Establishing service connection for posttraumatic stress disorder requires: (1) medical evidence diagnosing the disorder in accordance with 38 C.F.R. § 4.125; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304(f).

The Veteran's personnel records show he served in Vietnam and was awarded a Combat Infantryman Badge. He reported stressors related to Vietnam combat service and an in-service stressor is established. See 38 C.F.R. § 3.304(f)(2) (If a Veteran engaged in combat and the claimed stressor is related to combat, the Veteran's lay testimony alone generally is sufficient to establish the occurrence of the claimed in-service stressor, absent clear and convincing evidence to the contrary). 

Regarding whether the Veteran has a current diagnosis of posttraumatic stress disorder, the record contains evidence both for and against the claim. On VA examination in August 2012, the examiner stated the Veteran did not meet the criteria for posttraumatic stress disorder. Rather, the examiner found that the appellant had an adjustment disorder with a depressed and anxious mood specific to his nonservice-connected health condition. VA medical center records include a December 2014 mental health consult showing a diagnosis of posttraumatic stress disorder. VA records also show the Veteran participates in group therapy with other Vietnam veterans and the diagnosis based on criteria in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM -5) is listed as chronic posttraumatic stress disorder. 

On review, the evidence is at least in equipoise as to whether the Veteran meets the applicable criteria for a diagnosis of posttraumatic stress disorder related to his verified combat service in the Republic of Vietnam. Therefore, resolving reasonable doubt in the Veteran's favor, service connection is granted. See 38 C.F.R. § 3.102; Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.")


ORDER

Entitlement to service connection for posttraumatic stress disorder is granted. 



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


